10
11
12
Ls
14
15
16
Lf
18
19
20
21
22
23
24
29
26
27

28

Case 21-10527-JTD

Doc 293 Filed 04/16/21

ARTURO M. CISNEROS, California Bar # 120494
WILLIAM G. MALCOLM, California Bar # 129271
NATHAN F. SMITH, California Bar # 264635
MALCOLM ¢ CISNEROS, A Law Corporation

2112 Business Center Drive
Irvine, California 92612
Phone: (949) 252-9400
Fax: (949) 252-1032

E-mail: arturo@mclaw.org; bill@mclaw.org; nathan@mclaw.org

Attorneys for The City of Riverside

Page 1 of 7

FILED

2021 APR 16 AM 9: 1h

CLERK
US BANKRUPTCY COURT
STRICT OF DELAWARE

UNITED STATES BANKRUPTCY COURT

In re:
CARBONLITE HOLDINGS LLC

Debtor.

DISTRICT OF DELAWARE

Chapter 11

 

 

Bankruptcy Case No. 21-10527-JTD

REQUEST FOR SPECIAL NOTICE

PLEASE TAKE NOTICE that The City of Riverside (“Riverside”), by and through its

attorneys of record, MALCOLM ¢ CISNEROS, a Law Corporation, requests pursuant to Rules 2002

and 9010 of the Federal Rules of Bankruptcy Procedure, that all notices sent in this case and all

papers and pleadings filed in this case be served upon the undersigned as follows:

 

Arturo M. Cisneros, Esq.
MALCOLM ¢ CISNEROS,
A Law Corporation

2112 Business Center Drive
Irvine, California 92612

 

 

Email: arturo@mclaw.org

William G. Malcolm, Esq.
MALCOLM ¢ CISNEROS,
A Law Corporation

2112 Business Center Drive
Irvine, California 92612
Email: bill@mclaw.org

 

Nathan F. Smith, Esq.
MALCOLM ¢ CISNEROS,
A Law Corporation

2112 Business Center Drive
Irvine, California 92612
Email: nathan@mclaw.org

 

 

 

-l-
REQUEST FOR SPECIAL NOTICE

 
10
Li
12
13
14
LS
16
Li
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 21-10527-JTD Doc 293 Filed 04/16/21 Page2of7

This Request for Special Notice or any other appearance or filings does not constitute a
waiver of Riverside’s right to notice pursuant to applicable Federal Rules.
DATED: April 14, 2021 Respectfully Submitted,

MALCOLM ¢ CISNEROS, A Law Corporation

/s/ Nathan F. Smith

NATHAN F. SMITH, California Bar # 264635
Attorney for The City of Riverside

«2-
REQUEST FOR SPECIAL NOTICE

 
10
11
LZ
13
14
15
16
Le
18
1.9
20
21
22
23
24
29
26
Cok
28

 

 

Case 21-10527-JTD Doc 293 Filed 04/16/21 Page 3of7

FIl_ED

PROOF OF SERVICE ON APR 16 AM 9: 14
STATE OF CALIFORNIA a
SS CLERK »
US BANKRUPTCY COUR?
COUNTY OF ORANGE NISTRICT OF DELAWARE

I am employed in the County of Orange, State of California. | am over the age of eighteen and not a
party to the within action; my business address is: 2112 Business Center Drive, Irvine, CA 92612.
On April 14, 2021, I served the following document described as REQUEST FOR
SPECIAL NOTICE on the interested parties in this action by placing a true copy thereof enclosed
in a sealed envelope with postage thereon fully prepaid in the United States mail at Irvine, California

(and via telecopy or overnight mail where indicated), addressed as follows:

DEBTORS

CarbonLite Holdings LLC
10250 Constellation Blvd.
Suite 2820

Los Angeles, CA 90067

DEBTOR’S ATTORNEYS:
Jeffrey W. Dulberg

Pachulski Stang Ziehl & Jones LLp
10100 Santa Monica Boulevard
13th Floor

Los Angeles, CA 90067

Gabriel I Glazer

Pachulski Stang Ziehl & Jones LLP
10100 Santa Monica Boulevard
13th Floor

Los Angeles, CA 90067

Steven W Golden

Pachulski Stang Ziehl & Jones LLP
780 Third Avenue, 34" Floor

New York, NY 10017

-3'-
REQUEST FOR SPECIAL NOTICE

 
10
11
LZ
13
14
15
16
Lf
18
19
20
21
a2
23
24
25
26
2
28

 

 

Case 21-10527-JTD Doc 293 Filed 04/16/21 Page4of7

DEBTOR’S ATTORNEYS, CONT.
Henry C. Kevane

Pachulski Stang Ziehl & Jones LLP
150 California Street, 15" Fl.

San Francisco, CA 94111-4500

Maxim B. Litvak

c/o Pachulski Stang Ziehl & Jones LLP
150 California Street

15" Floor

San Francisco, CA 94111-4500

James E O’Neill

Pachulski Stang Ziehl & Jones LLP
919 North Market Street, 17" Floor
Wilmington, DE 19801

Richard M. Pachulski

Pachulski Stang Zieh] & Jones LLP
10100 Santa Monical Blvd. 11 th Floor
919 N. Market Street, 17" Floor

Los Angeles, CA 90067

U.S. TRUSTEE

Office of the United States Trustee
J. Caleb Boggs Federal Building
844 King Street, Suite 2207
Lockbox 35

Wilmington, DE 19801

U.S. TRUSTEE’S ATTORNEY
Joseph James McMahon, Jr.

United States Department of Justice
Office of the United States Trustee
844 King Street, Suite 2207
Lockbox #35

Wilmington, DE 19801

CLAIMS AGENT
Stretto
www.stretto.com

410 Exchange, Ste 100
Irvine, CA 92602

-4-
REQUEST FOR SPECIAL NOTICE

 
 

Case 21-10527-JTD Doc 293 Filed 04/16/21 Page5of7

 

1 TRANSCRIBER
Reliable Companies
2 Attn: Gene Matthews
1007 North Orange Street
3 Suite 110
4 Wilmington, DE 19801
5 CREDITOR COMMITTEE
Jose F Bibiloni
6 Blank Rome LLP
7 1201 N. Market Street
Suite 800
8 Wilmington, DE 19801
9 Erin N. Brady
10 Hogan Lovells US LLP
1999 Avenue of the Stars
11 Suite 1400
12 Los Angeles, CA 90067
13 Kevin J. Carey
Hogan Lovells US LLP
14 1735 Market Street
15 23rd Floor
Philadelphia, PA 19103
16

Regina S. Kelbon
17 Blank Rome LLP
1201 Market Street

ze Wilmington, DE 19801

19
Edward McNeilly

20 Hogan Lovells US LLP

21 1999 Avenue of the Stars
Suite 600

22 Los Angeles, CA 90067-6022

23 David P Simonds

24 Hogan Lovells US LLP

1999 Avenue of the Stars
25 Suite 600
Los Angeles, CA 90067

26
27

28

-5-
REQUEST FOR SPECIAL NOTICE

 

 

 

 

 
hb
Fe Oo Oo OO HY DH OO Fe W ND

—

L3
14
15
16
17
18
19
20
21
22
23
24
25
26
Zot
28

 

 

Case 21-10527-JTD Doc 293 Filed 04/16/21 Page6éof7

CREDITOR COMMITTEE, cont.
Stanley B. Tarr

Blank Rome LLP

1201 North Market Street

Suite 800

Wilmington, DE 19801

Pieter Van Tol

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017

I declare under penalty of perjury that the foregoing is true and correct.
Executed on April 14, 2021 at Irvine, California.

/s/ Diep Quach
Diep Quach

i163
REQUEST FOR SPECIAL NOTICE

 

 
 

Case 21-10527-JTD Doc 293 Filed 04/16/21 Page /7of7

FILED

on21 APR 16 AM 9: 13

  

CLERK .
MALCOLM CISN E RuGagxruricy Cour.
VISTRICT OF DELAWARE

A LAW CORPORATION

April 14, 2021

VIA U.S. MAIL:

The United States Bankruptcy Court
District of Delaware

824 Market St N

3 Floor

Wilmington, DE 19801

To Whom It May Concern:

Please accept the attached Request for Special Notice for entry on the docket in the
following bankruptcy matter pending before this court:

Case Number: 21-10527-JTD
Case Name: CarbonLite Holdings LLC

For any questions or concerns regarding the foregoing matter, please feel free to contact
me at (949) 252-9400 or by e-mail at kbrown@mclaw.org. | appreciate your assistance with this
matter.

Thank you,

Kelli M. Brown
Bankruptcy Department

 

CORPORATE OFFICE: 2112 Business Center Drive, Irvine, CA 92612 ¢ PH: 949-252-9400 # FAX: 949-252-1032
With Offices in:
Phoenix, AZ ¢ Riverside, CA # Las Vegas, NV ¢ Lake Oswego, OR ¢ Dallas, TX # Seattle, WA
www.malcolmcisneros.com

 

 
